
	
		II
		111th CONGRESS
		2d Session
		S. 3005
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To create an independent research institute, to be known
		  as the “National Institute of Finance”, that will oversee the collection and
		  standardization of data on financial entities and activities, and conduct
		  monitoring and other research and analytical activities to support the work of
		  the Federal financial regulatory agencies and the Congress.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the National Institute of Finance
			 Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)The United States
			 is experiencing the worst economic and financial crisis since the Great
			 Depression. The nature of the current crisis is systemic. It was set in motion
			 not by the actions of any single entity, but by a loss of confidence throughout
			 the financial system as a whole.
				(2)Such catastrophic
			 events revealed significant shortcomings in the legal tools available to
			 financial policymakers. The scale and systemic nature of the crisis calls for a
			 thorough review of the United States’ system of financial regulation, to assess
			 its capacity to understand, monitor, and respond to systemic threats. It is
			 critical that financial regulators have the legal tools they need to act
			 quickly, decisively, effectively, and when appropriate, preemptively, to
			 prevent systemic financial crises in the future and to mitigate their negative
			 impact, should they recur.
				(3)The recent
			 catastrophic events in financial markets also revealed significant gaps in the
			 information and analytic tools available to regulators and policymakers charged
			 with ensuring the health of the financial system.
				(4)Systemic risk
			 involves interactions among financial entities in addition to features of
			 individual firms. Therefore, to understand and monitor the buildup of systemic
			 risk in the financial system requires information about such interactions among
			 institutions.
				(5)Operational
			 methods do not exist by which to measure systemic risks in the United States
			 financial system. Nor do proven operational techniques exist by which
			 regulators can identify the buildup of systemic risks in the United States
			 financial system.
				(6)Regulators do not
			 have effective methodologies for assessing the effects of particular regulatory
			 actions or approaches on the overall health of the financial system.
				(7)Financial
			 regulators do not have the data needed to map the networks of counterparty
			 relationships through which systemic contagion could spread. Nor do they have
			 the analytic tools required to translate such data into useful, actionable
			 information.
				(8)Notwithstanding
			 noteworthy efforts from the research community, sustained, large-scale programs
			 of applied research and development necessary to create operational systems for
			 understanding, measuring, and monitoring systemic risk in financial systems
			 have not emerged.
				(9)There is a
			 substantial amount of high-quality research in academia in relevant
			 disciplines, including financial economics, statistics, and operations
			 research, but such research tends to focus on theoretical or conceptual
			 innovations that are not immediately reducible to operational practice.
				(10)The incentives
			 confronting academic researchers work against the production of research that
			 does not yield novel theoretical insights or computational techniques.
				(11)The challenges
			 of gaining access to data and obtaining funding from government and industry
			 for academic research severely restrict the number of academics working on
			 understanding and monitoring systemic risk in the financial markets.
				(12)Some of the
			 largest commercial firms make substantial investments in research and
			 development in the area of quantitative finance, but such commercial research
			 programs are targeted almost exclusively at applications that create commercial
			 value for the firms undertaking the substantial investments necessary to
			 support the programs, and focus primarily on techniques for pricing particular
			 financial instruments and managing firm-specific risks.
				(13)Financial
			 institutions that sponsor research programs usually protect the results of
			 investigations as commercial trade secrets. Even those results that might be
			 useful in application to the analysis of systemic risk are generally not
			 available to the public.
				(14)No organization
			 anywhere has access to the comprehensive transaction-level data that are
			 necessary to map the network of counterparty relationships in the financial
			 system. Absent such data, it is not possible to evaluate the primary
			 counterparty risks, the extent to which any given firm is vulnerable to the
			 failure of one of its counterparties, or broader counterparty network
			 risks.
				(15)It is not
			 possible to understand, assess, or predict how the collapse of one or more
			 institutions might set off a cascade of failure that destabilizes the entire
			 financial system.
				(16)Without
			 intelligence about the network of counterparty relationships and the liquidity
			 provided by the members of the counterparty network, it is difficult even to
			 identify reliably the set of institutions that regulators should deem to be
			 systemically important.
				(17)Notwithstanding
			 statutory mandates that call for sharing of information among regulatory
			 agencies, United States financial regulators do not require that firms report
			 data in a uniform standard format. The lack of compatibility in the data
			 formats used by different agencies implies in practice that agencies find it
			 difficult and expensive to integrate data from multiple sources.
				(18)In periods of
			 financial crisis such as that experienced in the 2 years preceding the date of
			 enactment of this Act, absence of data comparability becomes a critical
			 handicap, in that dispersed information cannot quickly be integrated into a
			 comprehensive framework that could help reveal the condition of the financial
			 system as a whole. Without a capacity quickly to compare and integrate
			 financial data of diverse types from multiple sources, regulators are unable to
			 analyze the state of the financial system accurately and comprehensively. Nor
			 are they able to foresee, and potentially head off, the onset of a financial
			 crisis.
				(19)The events of
			 September 2008 offer a sobering example of the consequences that can flow from
			 an inability quickly to integrate financial data from diverse sources. During
			 several critical days in that month, senior Government officials contemplated
			 the possible consequences of allowing the failure of Lehman Brothers Holdings,
			 Inc. Insofar as the content of their deliberations is accessible in the public
			 record, there is little evidence that such officials had at their disposal an
			 intelligence system that could illuminate the potential consequences of
			 alternative choices. Notwithstanding that the United States Government, through
			 its several agencies, collects a broad range of information from financial
			 firms, the events of September 2008 revealed that, at this most critical
			 juncture, these data and accompanying analytics could not provide financial
			 officials with the information they needed.
				(20)The creation of
			 a system for collecting and organizing a comprehensive financial transaction
			 database that employs standardized formats is feasible.
				(21)The Enterprise
			 Data Management Council, an industry consortium, is on record as advocating
			 both the feasibility and desirability of bringing uniform standards to the
			 collection, reporting, and management of financial transaction data.
				(22)A leading
			 financial firm has developed for its internal use a system that incorporates
			 comprehensive reference databases of all legal entities in its counterparty
			 network and of all of the many types of financial instruments in which it
			 transacts. Using the system, the firm can compute its exposure to many of their
			 counterparties within an hour.
				(23)A leading
			 information technology firm has developed a prototype of an operational system
			 that would support a comprehensive database of financial instruments and
			 transactions across the entire economy, and in collaboration with other private
			 sector firms and public sector entities, is in the process of developing a
			 prototype system for maintaining the needed system-wide reference
			 databases.
				(24)The community of
			 financial regulators can realize substantial benefits by consolidating into one
			 entity the highly technical tasks of establishing and maintaining uniform
			 standards for reporting financial data, organizing and managing high-volume
			 flows of financial data, providing analytic and high performance computational
			 services, performing applied research and development activities, and
			 conducting, coordinating, and sponsoring essential long term, fundamental
			 research in the field of financial analysis and regulatory intelligence.
				(25)Such technical
			 tasks benefit from increasing economies of scale, the total cost of providing
			 such services to the regulatory community promises to be lower if one agency is
			 tasked to provide all of such data, instead of creating redundant and less
			 effective units in each of the several financial regulatory agencies.
				(26)An entity that
			 provides access to data and analytic tools to all regulatory agencies on a
			 common basis would help to ensure that all agencies are receiving accurate,
			 consistent, comparable data and analytic tools that can be modified for
			 agency-specific needs.
				(27)The creation of
			 an entity that creates shared data and analytic services will provide a natural
			 and regular vehicle for the exchange of research and collaboration between
			 regulatory agencies.
				(28)The emergence of
			 uniform standards for referencing and reporting financial transactions would
			 generate substantial benefits for the financial services industry. There is, at
			 present, no consistent, comprehensive, and universal system for coding,
			 transmitting, and storing financial transaction data. Data reside typically in
			 unconnected databases and spreadsheets, using multiple formats and inconsistent
			 definitions. The routine conduct of business obliges firms to incur substantial
			 costs to translate and transfer data among otherwise incompatible systems. In
			 addition, this data incomparability impedes the ability of companies to assess
			 their risks accurately. The adoption of a common language for data coding and
			 handling would dramatically reduce costs for processing transactions and
			 carrying out other administrative tasks. Standardized reporting would also
			 enable firms to map their counterparty relationships more clearly and more
			 easily understand their credit exposures to other firms, a development that
			 promises improvements in risk management practices across the industry.
				(29)In August 2008,
			 the Counterparty Risk Management Policy Group called for the financial industry
			 to move rapidly toward real-time reconciliation and confirmation of financial
			 transactions. Industry experts believe that this change would yield substantial
			 benefits to firms individually, to the financial services industry, and to the
			 economy as a whole. Achieving this goal would not be possible, however, without
			 industry-wide adoption of common standards for coding and handling financial
			 transaction data. Despite the clear benefits of data standardization and
			 despite years of effort by the industry, through consortia such as the
			 Enterprise Data Management Council, the financial services industry has not
			 been able to make meaningful progress towards the goal of universal adoption of
			 uniform, consistent standards for data handling.
				(30)Efforts to see a
			 common set of standards for financial data adopted universally are impeded by
			 so-called network effects. The benefits of adoption for any one
			 firm depend on the extent to which other firms adopt the same common language.
			 For any one institution, the full benefits are distinctly limited until a
			 critical number of participants in the industry adopt the same standards. In
			 light of these network effects, the adoption of a single data handling standard
			 by all industry participants presents a daunting coordination challenge. Each
			 individual firm is discouraged from making the substantial investments required
			 to upgrade its own systems, unless and until they receive assurance that others
			 in the industry will follow suit. Many firms are deferring significant upgrades
			 to their systems until well-defined industry-wide standards are
			 accepted.
				(31)The financial
			 services industry’s historical experience strongly suggests that the industry
			 is unlikely to achieve universal adoption of a single data-handling standard on
			 its own initiative, through either the decentralized actions of industry
			 participants or through voluntary coordination at the urging of industry
			 consortia or trade associations. Standardization of financial data will require
			 an external mandate.
				(32)The new data
			 standards promulgated for reporting by firms will emerge as the de facto
			 standard for data management in the finance industry, a standard on which firms
			 could converge. Firms could then be confident of realizing a significant return
			 on the investment needed to update their internal systems, knowing that other
			 industry participants were doing likewise.
				(33)The
			 establishment of Federal requirements for the maintenance and provision of
			 reference databases and reporting of transactions and position data to a
			 central repository would assure individual institutions of a significant return
			 on the investment needed to update their internal systems. Firms would benefit
			 from not having to maintain their own unique reference databases, standardized
			 reporting would greatly reduce the cost of reconciling trades and other back
			 office activities, and it would give firms a clear map of their counterparty
			 relationships, which would facilitate better risk management across the
			 industry.
				(34)Once achieved,
			 the universal adoption of standard protocols for handling financial transaction
			 data promises to generate significant and sustained improvements in the
			 efficiency and productivity of the financial services industry in the United
			 States. Such improvements will help to secure and maintain the international
			 leadership position of United States capital markets.
				(35)United States
			 regulators must never again find themselves confronting a financial crisis
			 without the full set of legal, data, and analytic tools they need to
			 understand, measure, monitor, and respond intelligently to systemic risks that
			 threaten the stability of the United States financial system.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to ensure that
			 the financial regulatory community is equipped fully with the data and analytic
			 tools it needs to fulfill its responsibility to safeguard the United States
			 financial system;
				(2)to reduce the
			 likelihood of another systemic financial crisis occurring;
				(3)to restore
			 integrity and confidence to the financial markets of the United States;
				(4)to provide for
			 the security of the United States economy from potential external threats to
			 the United States financial system;
				(5)to improve the
			 efficiency of the financial markets in the United States;
				(6)to reduce the
			 cost and increase the effectiveness of coordinated financial regulation in the
			 United States;
				(7)to help maintain
			 the leadership position of the United States as home to the most efficient,
			 competitive, and productive capital markets in the world; and
				(8)to help restore
			 and maintain conditions in the United States financial system that will support
			 the creation of wealth and prosperity in the United States.
				3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Financial
			 regulatory agencyThe term financial regulatory
			 agency means any Federal regulatory agency or body charged with
			 regulating, examining, or supervising a financial entity or activity, including
			 any financial systemic risk council or agency established by Congress.
			(2)Institute;
			 director; board of directorsThe terms Institute,
			 Director, and Board of Directors mean the National
			 Institute of Finance, the Director thereof, and the Board of Directors thereof,
			 respectively.
			(3)Financial
			 entity
				(A)In
			 generalThe term financial entity means any
			 corporation, partnership, individual, or other organizational form, whether
			 public or private, used to engage in any type of financial activity that may
			 contribute to systemic risk, including any bank, savings association, credit
			 union, industrial loan company, trust, pension fund, holding company, lender,
			 finance company, mortgage broker, broker-dealer, mutual fund or other
			 investment company, investment adviser, hedge fund, insurance company,
			 clearinghouse or other central counterparty, exchange, and any other entity or
			 institution that the Director determines, at the formation of the Institute,
			 are necessary for the Institute to complete its duties under this Act.
				(B)Director
			 authorityThe Director may, by rule, add new types of entities or
			 institutions to be treated as financial entities for purposes of this
			 Act.
				(4)Systemic
			 riskThe term systemic risk means the risk that a
			 failure or default by a financial entity or entities, or exposures to a
			 financial product or products or activity will produce—
				(A)significant
			 disruptions to the operations of financial markets;
				(B)the spreading of
			 financial losses and failures through the financial system; or
				(C)significant
			 disruption to the broader economy.
				(5)Financial
			 contractThe term financial contract mean a legally
			 binding agreement between 2 or more counterparties, describing rights, and
			 obligations relating to the future delivery of items of intrinsic or extrinsic
			 value among the counterparties.
			(6)Financial
			 instrumentThe term financial instrument means a
			 financial contract in which the terms and conditions are publicly available,
			 and the roles of 1 or more of the counterparties are assignable without the
			 consent of any of the other counterparties, including common stock of a
			 publicly traded company, government bonds, and exchange traded futures and
			 options contracts.
			(7)Financial
			 entity reference databaseThe term financial entity
			 reference database means a comprehensive list of financial entities that
			 may be counterparties to financial transactions or referenced in the
			 contractual structure of a financial instrument. For each financial entity, the
			 database shall include, but not be limited to a unique identifier, and
			 sufficient information to differentiate the entity from every other entity,
			 including an exact legal name and an address for each company, and an exact
			 legal name and a social security number for each American citizen. For
			 financial entities that are legally owned by or otherwise contained within
			 other financial entities, the database shall include such information.
			(8)Financial
			 instrument reference databaseThe term financial instrument
			 reference database means a comprehensive list of unique financial
			 instruments. For each financial instrument, the database shall include a unique
			 identifier and a comprehensive description of the contractual structure of the
			 instrument as well as all express terms governing the interpretation and
			 implementation of the contract, including jurisdiction, force majeure, and
			 dispute resolution. The contractual structure shall include the financial and
			 economic obligations and rights, both express and implied, and including
			 through legal agreements such as netting agreements, established among all of
			 the counterparties having identified roles in the contract, including advisors,
			 principals, trustees, custodians, guarantors, prime brokers, executing brokers,
			 clearing brokers, and issuers of securities. An electronic copy of the
			 prospectus for each financial instrument for which a prospectus was created or
			 distributed shall also be contained in the database.
			(9)Financial
			 transaction dataThe term financial transaction
			 means the explicit or implicit creation of a financial contract where at least
			 one of the counterparties is required to report to the Institute. The data
			 describing the transaction shall include the structure of the contract created
			 in the transaction, as well as all express terms governing the interpretation
			 and implementation of the contract, including jurisdiction, force majeure, and
			 dispute resolution. The contractual structure shall include clearly identified
			 counterparties, clearly identified financial instruments (when used as part of
			 the structure of the contract), and the financial and economic obligations and
			 rights, both express and implied, established among all of the counterparties
			 with identified roles in the contract.
			(10)Position
			 dataThe term position means a financial asset or
			 liability held on the balance sheet of a financial entity. A new position is
			 created, or the quantity of an existing position is changed, by the execution
			 of a financial transaction involving the financial entity as a counterparty.
			 Position data include—
				(A)the counterparty
			 identifier;
				(B)a contract
			 identifier;
				(C)the role of the
			 counterparty on the transaction;
				(D)a quantity, if
			 applicable;
				(E)a location, if
			 applicable; and
				(F)the valuation of
			 the position for the purposes of the books and records of the financial
			 entity.
				4.Establishment of
			 national institute of finance; administrative matters
			(a)In
			 general
				(1)EstablishmentThere
			 is established the National Institute of Finance, which shall be an independent
			 establishment, as that term is defined in section 104 of title 5, United States
			 Code.
				(2)MissionThe
			 mission of the Institute is to support the Federal financial regulatory
			 agencies, including any systemic risk council or agency established by
			 Congress, by—
					(A)collecting and
			 providing data;
					(B)standardizing the
			 types and formats of data reported and collected;
					(C)performing
			 applied research and essential long-term research;
					(D)developing tools
			 for risk measurement and monitoring;
					(E)performing other
			 related services; and
					(F)making the
			 results of its activities available to financial regulatory agencies.
					(b)Director
				(1)AppointmentThe
			 Institute shall be headed by a Director, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
				(2)Term of
			 serviceThe Director shall serve for a term of 15 years.
				(3)Executive level
			 and pensionThe position of the Director shall be at level II of
			 the Executive Schedule, and a Director who serves a full term, or becomes
			 disabled and unable to fulfill the responsibilities of the Director after
			 serving at least 10 years, shall receive a pension at retirement equal to the
			 salary of that person in the last year of the term, and that pension shall
			 increase in subsequent years with the increase in the cost of living.
				(4)VacancyIn
			 the event that a successor is not nominated and confirmed by the end of the
			 term of service of a Director, the Director may continue to serve until such
			 time as the new Director is appointed and confirmed.
				(5)Prohibition on
			 dual serviceThe individual serving in the position of Director
			 may not, during such service, also serve as the head of any financial
			 regulatory agency.
				(6)Responsibilities,
			 duties and authorityThe Director shall have sole discretion to
			 fulfill the responsibilities and duties and exercise the authorities described
			 in this Act, except in cases where specific authorities have been given to the
			 Board of Directors.
				(c)Board of
			 directorsThe Board of Directors of the Institute shall be
			 comprised of the Director, the Secretary of the Treasury, and the head of each
			 financial regulatory agency.
			(d)Membership of
			 the director on the board of directorsThe Director shall serve
			 as a voting member of the Board of Directors and as a member of any financial
			 systemic risk regulatory council or agency established by Congress.
			(e)Funding
				(1)Annual
			 budgetThe Director, in consultation with the Board of Directors
			 shall establish the initial annual budget. For all other annual budgets, the
			 Director shall submit an annual budget for the Institute to the Board of
			 Directors not later than April 30 of each year. The Board of Directors may,
			 without amendment, reject the budget with a two-thirds majority vote. Each time
			 a budget is rejected, the Director shall submit a revised budget to the Board
			 of Directors within 60 days, and the Board of Directors may, without amendment,
			 reject the budget with a two-thirds majority vote. If the Board of Directors
			 fails to reject the budget within 60 days of submission by the Director, the
			 budget shall be automatically approved. If a new budget is not approved before
			 the existing budget expires, the most recent approved budget shall continue on
			 a pro rata basis. Each submitted budget and all votes by the Board of Directors
			 on each budget shall be part of the public record of the Board of
			 Directors.
				(2)AssessmentsThe
			 Institute shall be funded through assessments on the financial entities
			 required to report data to the Institute. The formula by which the budgetary
			 costs are allocated among the reporting entities shall be determined by the
			 Board of Directors. If the Board of Directors fails to establish the formula
			 within 60 days of submission of a budget by the Director, the Director shall
			 determine the formula by which the budgetary costs are allocated among the
			 reporting entities for that year.
				(3)Initial funding
			 and start upDuring the first 4 years of the operation of the
			 Institute, the Institute shall have authority to borrow against future
			 assessment revenue from the Federal Financing Bank. Such borrowed funds shall
			 be paid back to the Federal Financing Bank over a term not to exceed 20 years.
			 The Secretary of the Treasury, and any financial regulatory agency, may second
			 personnel to the Institute to assist the operations of the Institute.
				(f)Excepted
			 service agencyThe Institute shall be an excepted service
			 agency.
			(g)PersonnelThe
			 Board of Directors may fix the compensation of Institute personnel, without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates. The rates of pay and benefits shall be competitive
			 with and comparable to the rates of pay and benefits at Federal financial
			 regulatory agencies that are not covered by title 5, United States Code.
			(h)Non-CompeteThe
			 Director and staff of the Institute, who have had access to the transaction or
			 position data maintained by the Data Center or other business confidential
			 information about financial entities required to report to the Institute, may
			 not, for a period of 1 year after last having access to such transaction or
			 position data or business confidential information, be employed by or provide
			 advice or consulting services to a financial entity, regardless of whether it
			 is required to report to the Institute. Individual staff members who notify the
			 Director of their intention to terminate their employment with the Institute
			 and to seek employment with a prohibited employer or in a prohibited activity,
			 shall be transferred for a period of 12 months to a position that does not
			 provide access to transaction or position data or other business confidential
			 information. For staff whose access to business confidential information was
			 limited, the Board of Directors may provide, on a case-by-case basis, for a
			 shorter period of post-employment prohibition, provided that the shorter period
			 does not compromise business confidential information.
			(i)Advisory
			 boardsThe Institute shall maintain any advisory boards that the
			 Director determines are needed to complete the mission of the Institute.
			(j)Fellowship
			 programThe Institute may establish and maintain an academic and
			 professional fellowship program, under which qualified academics and
			 professionals shall be invited to spend not longer than 2 years at the
			 Institute, to perform research and to provide advanced training for Institute
			 personnel.
			(k)Executive
			 schedule mattersSection 5312 of title 5, United States Code, is
			 amended by adding at the end the following new item:
				
					
						Director of the National
				Institute of
				Finance.
					
					.
			5.Organizational
			 structure; responsibilities of primary programmatic units
			(a)In
			 generalThe Institute shall carry out its programmatic
			 responsibilities through—
				(1)the Federal
			 Financial Data Center (in this Act referred to as the Data
			 Center); and
				(2)the Federal
			 Financial Research and Analysis Center (in this Act referred to as the
			 Research Center).
				(b)Federal
			 financial data center
				(1)General
			 dutiesThe Data Center shall collect, validate, and maintain all
			 data necessary to carry out its duties, as described in this Act.
				(2)ResponsibilitiesThe
			 Data Center shall prepare and publish, in a manner that is easily accessible to
			 the public—
					(A)a financial
			 entity reference database;
					(B)a financial
			 instrument reference database; and
					(C)formats and
			 standards for reporting financial transaction and position data to the
			 Institute.
					(3)Data to be
			 collectedData referred to in paragraph (1)—
					(A)shall include for
			 each financial entity—
						(i)comprehensive
			 financial transaction data on a schedule determined by the Director;
						(ii)comprehensive
			 position data on a schedule determined by the Director;
						(iii)for each
			 financial instrument in the financial instrument reference database or for any
			 other obligation of a financial entity that is contingent on the value of an
			 observable event, where the observable event is not widely available to the
			 public, the level and changes in the level of these observable events, on a
			 schedule determined by the Director; and
						(iv)any other data
			 that are considered by the Director to be important for measuring and
			 monitoring systemic risk, or for determining the soundness of individual
			 financial entities; and
						(B)may include data
			 regarding policies and procedures, governance, incentives, compensation
			 practices, contractual relationships, and any other information deemed by the
			 Director to be necessary in order for the Institute to carry out its
			 responsibilities under this Act; and
					(C)the Board of
			 Directors may, by a two-thirds vote, exclude financial entities, which, as a
			 group, will not contribute to systemic risk for reasons such as size, nature of
			 their assets and liabilities, volume of transactions, or other reasonable
			 purposes, from reporting data. Notwithstanding such exclusions, financial
			 entities shall comply with all reporting requirements or ensure that reporting
			 requirements are met for any assets or part of their balance sheets that are
			 sold to create a financial instrument or obligation, as described in
			 subparagraph (A)(iii).
					(4)Information
			 securityThe Director and the Board of Directors shall ensure
			 that data collected and maintained by the Data Center are kept secure and
			 protected against unauthorized disclosure.
				(5)Catalogue of
			 financial entities and instrumentsThe Data Center shall maintain
			 a catalogue of the financial entities and instruments reported to the
			 Institute.
				(6)Availability to
			 the financial regulatory agenciesThe Data Center shall make data
			 collected and maintained by the Data Center available to any financial
			 regulatory agency represented on the Board of Directors, as needed to support
			 the regulatory responsibilities of such agency.
				(7)Other
			 responsibilitiesThe Data Center shall oversee the management of
			 the data supply chain, from the point of issuance, in order to ensure the
			 quality of all data required to be submitted to the Institute.
				(8)Other
			 authorityThe Institute shall, after consultation with the Board
			 of Directors provide certain data to financial industry participants and the
			 general public to increase market transparency and facilitate research on the
			 financial system, so long as intellectual property rights are not violated,
			 business confidential information is properly protected, and the sharing of
			 such information poses no significant threats to the financial system.
				(c)Federal
			 financial research and analysis center
				(1)General
			 dutiesThe Research Center shall develop and maintain the
			 independent analytical capabilities and computing resources—
					(A)to measure and
			 monitor systemic risk;
					(B)to perform
			 independent risk assessments of individual financial entities and
			 markets;
					(C)to analyze and
			 investigate relationships between the soundness of individual financial
			 entities and markets and the soundness of the financial system together as a
			 whole; and
					(D)to provide advice
			 on the financial system.
					(2)ResponsibilitiesThe
			 Research Center shall—
					(A)develop and
			 maintain metrics and risk reporting systems for system-wide risk;
					(B)develop and
			 maintain metrics and risk reporting systems for determining the soundness of
			 financial entities;
					(C)monitor,
			 investigate, and report changes in system-wide risk levels and patterns to the
			 Board of Directors and Congress, including through the collection of additional
			 information that the Director deems necessary to understand such
			 changes;
					(D)conduct,
			 coordinate, and sponsor research to support and improve regulation of financial
			 entities and markets;
					(E)benchmark
			 financial risk management practices and promote best practices for financial
			 risk management;
					(F)at the direction
			 of the Board of Directors, or any member of the Board of Directors, for firms
			 under that member’s purview, develop, oversee, and report on stress tests or
			 other tests of the valuation and risk management systems of any of the
			 financial entities required to report to the Institute;
					(G)maintain
			 expertise in such areas as may be necessary to support specific requests for
			 advice and assistance from financial regulators;
					(H)at the direction
			 of the Board of Directors or at the request of Congress, conduct studies and
			 provide advice on financial markets and products, including advice regarding
			 risks to consumers posed by financial products and practices;
					(I)at the direction
			 of the Director, at the discretion of the Board of Directors, or at the request
			 of Congress, investigate disruptions and failures in the financial markets,
			 report findings, and make recommendations to the Board of Directors and
			 Congress; and
					(J)at the direction
			 of the Board of Directors or at the request of Congress, conduct studies and
			 provide advice on the impact of policies related to systemic risk.
					(d)Reporting
			 responsibilities
				(1)Required
			 reportCommencing 2 years after the date of the establishment of
			 the Institute, the Institute shall prepare and submit an annual report to
			 Congress, not later than 120 days after the end of each fiscal year.
				(2)ContentThe
			 report required by this subsection shall assess the state of the financial
			 system, including an analysis of any threats to the financial system, the
			 status of the Institute’s efforts in meeting its mission, and key findings from
			 its research and analysis of the financial system.
				(3)Additional
			 reportsAt the sole discretion of the Director, the Director may
			 initiate and provide additional reports to Congress regarding the state of the
			 financial system. The Director shall notify the Board of Directors of any
			 additional reports provided to Congress.
				6.Administrative
			 authorities of the instituteThe Institute may—
			(1)require financial
			 entities to report all data and information in conformance with reporting
			 standards, as determined by the Institute, that are necessary to fulfill the
			 responsibilities of the Institute under this Act;
			(2)require reporting
			 on a worldwide basis from the financial entities and affiliates thereof that
			 are organized in the United States;
			(3)require reporting
			 of United States-based activities by financial entities that are not organized
			 in the United States;
			(4)enforce and apply
			 sanctions on all financial entities required to report to the Institute that
			 fail to report data requested by and in standards, frequency, and time frames,
			 as determined by rule or regulation by the Institute;
			(5)share data and
			 information, as well as software developed by the Institute, with other
			 financial regulatory agencies, as determined appropriate by the Board of
			 Directors, where the shared data and software shall be maintained with at least
			 the same level of security as is used by the Institute, and may not be shared
			 with any individuals or entities without the permission of the Board of
			 Directors;
			(6)purchase and
			 lease software;
			(7)sponsor and
			 conduct research projects; and
			(8)assist, on a
			 reimbursable basis, with financial analyses undertaken at the request of
			 governmental agencies, other than financial regulatory agencies.
			7.Civil
			 penaltiesAny person or entity
			 that violates this Act or fails to comply with a rule, regulation, or order of
			 the Institute issued under this Act shall be subject to a civil penalty in an
			 amount established by the Institute and published in the Code of Federal
			 Regulations. Each such violation or failure shall constitute a separate civil
			 offense.
		
